PER CURIAM.
Dixon appeals the sentence entered against him following his plea of guilty to a charge of robbery. He asserted at sentencing and now asserts on appeal that Section 958.04, Florida Statutes (Supp.1978), is mandatory and that the trial court erred in failing to sentence him as a youthful offender. The trial court indicated that it did not consider the statute mandatory and refused to apply the statute’s provisions. Subsequently, we held in Goodson v. State, 392 So.2d 1335 (Fla. 1st DCA 1980), rehearing denied, that Section 958.04 is mandatory if all the criteria found in subsections (1) and (2) are met. Since the trial court based its decision on its determination that the statute is not mandatory, the sentence is reversed and remanded for further proceedings and reconsideration in light of our holding in Goodson, supra.
MILLS, C. J., and BOOTH and LARRY G. SMITH, JJ., concur.